                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

Swissmarine Services, SA                           §
                                                   §
vs.                                                §       NO: AU:20-CV-00218-RP
                                                   §
XCoal Energy and Resources, PNC Bank,              §
National Association
                                    O R D ER

      BE IT REMEMBERED on this the 4th day of March, 2020, there was
presented tothe Court the Motion for Admission Pro Hac Vice filed by J. Stephen Simms,
counsel for Swissmarine Services SA and the Court, having reviewed the motion, enters
the following order:
        IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED,
and J. Stephen Simms may appear on behalf of Swissmarine Services SA in the above case.
        IT IS FURTHER ORDERED that Applicant, if Applicant has not already done
so, shall, in compliance with Local Court Rule AT-1(f)(2), immediately tender the amount
of $100.00, made payable to: Clerk, U.S. District Court.
        IT IS FURTHER ORDERED that Applicant, pursuant to the Administrative
Policies and Procedures for Electronic Filing in Civil and Criminal cases in the Western
District of Texas, shall register as a filing user within 10 days of the date of this Order.
        IT IS FINALLY ORDERED that Applicant’s Pro Hac Vice status shall not
become effective until Applicant has complied with all provisions of this Order.


           IT IS SO ORDERED this 4th day of March, 2020.


                                                       ______________________________
                                                       ROBERT PITMAN
                                                       UNITED STATES DISTRICT JUDGE
